Citation Nr: 0012377	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  98-00 582A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a current disability rating in excess of 
50 percent for post traumatic stress disorder (PTSD).  

2.  Entitlement to a disability rating in excess of 30 
percent for PTSD prior to September 18, 1998.  

3.  Entitlement to a total rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


REMAND

The veteran had active service from June 1968 to February 
1970.  

By rating action in October 1997, the RO granted service 
connection for PTSD and assigned a 30 percent disability 
rating, effective April 6, 1995.  By rating action of 
November 1998, the RO increased the rating for PTSD from 30 
to 50 percent, effective September 18, 1998.  Service 
connection has also been established for neurodermatitis, 
lichen chronicus, assigned a 10 percent disability 
evaluation.  By rating action in November 1998, the RO also 
found him eligible for nonservice-connected pension benefits 
on the basis of multiple disabilities, including non-service 
connected status post left knee replacement, rated 30 percent 
disabling, hypertension, rated 40 percent disabling, and 
peptic ulcer disease by history, rated 10 percent disabling.  
Skin disease claimed as secondary to Agent Orange, 
unspecified headaches, and personality disorder, were all 
assigned noncompensable ratings.  Alcohol abuse and drug 
dependence were noted, but listed as being of willful 
misconduct origin.  The combined non-service connected 
disability rating was 80 percent.   

The veteran contends that his service connected disability is 
more severely disabling than it has been rated, and that he 
is precluded from engaging in substantially gainful 
employment because of service-connected disability.  
Initially, the Board finds that the veteran's claim is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, a plausible claim has been presented.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  

An allegation of increased disability is sufficient to 
establish a well-grounded claim seeking an increased rating. 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
Court), held that evidence to be considered in the appeal of 
an initial assignment of a rating disability is not limited 
to that reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this 
decision, the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it is possible 
for a veteran to be awarded separate percentage evaluations 
for separate periods based on the facts found during the 
appeal period.  Fenderson, 12 Vet. App. at 126.  

The veteran testified before the undersigned during a video 
conference hearing in May 1999.  During the hearing, it was 
noted that the RO had also denied the veteran's claim for 
TDIU.  That claim is inextricably intertwined with the 
increased rating issue.  The veteran testified that he was in 
receipt of disability benefits from the Social Security 
Administration (SSA), which he had been receiving for 
approximately a year.  In light of precedents of the United 
States Court of Appeals for Veterans Claims (Court) in this 
area it is clear that action must be taken to obtain any 
existing SSA records. Murinscak v. Derwinski, 2 Vet. App. 
363, 370-72 (1992).

The veteran also testified that he stayed in seclusion in his 
residence; that he does not sleep; and that he last worked in 
1995, when he did construction work.  He further testified 
that he takes Prozac which only partially reduces his 
suicidal thoughts and causes him to feel sleepy; and that 
while he remains in his very small house, he does not do 
much, only food related activities and the laundry.  He also 
testified that his only activity is occasionally attending 
Alcoholics Anonymous (AA) meetings; that he lives 90 miles 
from the VA Medical Center (VAMC), Lexington, which reduces 
the frequency of any visits for VA treatment; and that he was 
last at the VAMC in January.  He further testified that he 
had little contact with family members, although he had two 
sisters and several cousins living nearby.  

On the basis of the hearing testimony and initial review of 
the evidence in the claims folder, the Board is not satisfied 
that all relevant facts have been properly developed to their 
full extent or that VA has met its duty to assist in this 
well grounded claim. White v. Derwinski, 1 Vet. App. 519 
(1991); Godwin v. Derwinski, 1 Vet. App. 419 (1991).  The 
Board is interested in further developing the objective 
evidence regarding the veteran's daily activities and his 
status in his community.  The Board views assignment of a 
field examiner as the best method of obtaining this 
information.  In sum, the Board concludes that the RO must 
further develop the evidence before the Board enters a 
decision on the merits.  

In view of the above listed reasons, the Board is of the 
opinion that additional information would be desirable and 
the case is REMANDED for the following action:

1.  The RO should contact SSA and request 
a copy of any determination concerning 
claims by the veteran for disability 
benefits, and a copy of the records upon 
which the determination(s) were based.  

2.  The veteran should be requested to 
provide a list of all medical treatment 
and/or examinations that he has received 
for his service-connected PTSD since 
1995, including the names and addresses 
of the providers of such treatment.  The 
RO should obtain all records from the 
sources reported by the veteran.  If any 
private treatment is reported and the 
records are not obtained, the veteran 
should be provided with information 
concerning the negative results, and 
afforded an opportunity to obtain the 
records.  38 C.F.R. § 3.159 (1999).  Any 
records received should be associated 
with the claims file.  

3.  A field examination should be 
conducted for the purpose of developing 
collateral information regarding the 
veteran's activities of daily living and 
his behavior and status in his community.  
The field examiner should determine what 
the veteran does, and how he is viewed in 
the neighborhood.  For example, what does 
the veteran do on an average day?  How 
often does the veteran leave his 
dwelling?  Is the veteran considered 
confused, mean spirited, or distant; are 
neighbors reluctant to approach him; do 
they avoid him altogether, etc.  Also, 
does the veteran interact with neighbors 
by requesting aid or offering assistance.  
In other words, what are the veteran's 
daily activities, and how is he perceived 
in the community?  Any leads developed by 
the field examiner should be followed to 
their logical conclusion.  The claims 
file or at least a copy of this REMAND 
should be made available to the field 
examiner for review prior to conducting 
the field examination.  

4.  The RO should adjudicate the 
veteran's claim for increased ratings for 
PTSD, including "staged ratings" for 
various periods, as appropriate, based on 
the veteran's complete treatment records 
and the field examiner's report obtained 
pursuant to this Remand, and any 
additional medical evaluations deemed 
necessary by the RO.  See Fenderson v. 
West, supra.  The TDIU claim should also 
be readjudicated.  After the claim has 
been readjudicated, and if any claim is 
not resolved to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and an 
appropriate opportunity to respond 
thereto.  


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
he is otherwise notified.  

The appellant has the right to submit any additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


